Per Curiam.
In Welsh v. Crawford the judgment was offered collaterally. Here it was offered as the' foundation of the proceeding, and its competency did not depend on any abstract rule of *466evidence, but on the provisions of the act of assembly, which gives the remedy, and which directs that a certified transcript of a judgment against one residing in another County, may be delivered to the plaintiff for recovery of the amount, before a justice of the peace, in the county where the defendant resides, “as in cases originally brought before him.” Itis clear, then, that the object wasnot to originate another action for the same cause, in which the existing judgment might be evidence of indebtedness; but to have execution of the existing judgment itself, as in cases originally brought before the justice, who might therefore issue execution on it, without the precaution of a scire facias, although that he a very proper measure. The legislature, then, having pointed out the mode of authentication, by directing the transcript to be certified, it would be going far to say that it is not sufficient in' the first instance. Unquestionably it lies on him who disputes the fact thus certified, to disprove it; and the court below ought to have admitted the certified transcript as sufficient prima facie.
Judgment reversed, and venire de novo awarded..